IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ALEX SEGARRA,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-1448

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 2, 2016.

An appeal from the Circuit Court for Hamilton County.
Andrew J. Decker, III, Judge.

Nancy A. Daniels, Public Defender, and Brenda L. Roman, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Chester Harris, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR and BILBREY, JJ., CONCUR.